Citation Nr: 1402286	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  06-26 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in  St. Petersburg, Florida, which granted the Veteran's claim for service connection for posttraumatic stress disorder (PTSD) and assigned an initial 30 percent disability rating for this condition retroactively effective from March 28, 2003, the date of receipt of this claim.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In September 2009, the Board remanded the claim to the RO via the Appeals Management Center (AMC) for additional development and consideration, including especially having the Veteran undergo another VA compensation examination to reassess the severity of his PTSD.  He had this additional VA compensation examination in February 2010.

In February 2011, after considering the results of the February 2010 examination, the AMC issued a decision increasing the initial rating for the Veteran's PTSD from 30 to 50 percent as of the same retroactive effective date - March 28, 2003.  The AMC also sent him a supplemental statement of the case (SSOC) in February 2011 concerning this increase, but denying a rating higher than 50 percent.  He continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board issued a decision in April 2011 granting an even higher 70 percent rating for the PTSD, though denying an even greater 100 percent rating, the highest possible, partly based on the conclusion that the Veteran's PTSD does not cause total social and occupational impairment so as to warrant that even greater rating.  The RO since has implemented the grant of the higher 70 percent rating in a July 2011 decision, assigning this higher 70 percent rating as of the same retroactive effective date as the prior rating - May 28, 2003.

In July 2011, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court/CAVC), but only to the extent it had denied a derivative claim for a TDIU.  In November 2011, during the pendency of his appeal to the Court, the Veteran's attorney and VA's Office of General Counsel - representing the Secretary - filed a Joint Motion asking the Court to vacate the portion of the Board's decision that had denied this derivative TDIU claim and to remand this claim back to the Board for further development and readjudication so that the Board could adequately explain why the Veteran's PTSD symptoms do not prevent him from obtaining and maintaining substantially gainful employment given his level of education, training, and work history.  The Court granted the Joint Motion for Remand (JMR) in a November 2011 Order and returned the file to the Board.

In an April 2012 decision, the RO granted an increase from 10 to 20 percent in the rating for the Veteran's service-connected Type II Diabetes Mellitus, retroactively effective as of July 26, 2011.

So to comply with the terms of the Joint Motion, the Board in turn remanded this TDIU claim to the RO in July 2012, for further development, including especially providing any necessary Veterans Claims Assistance Act (VCAA) notice, obtaining and associating with the claims file all pertinent outstanding treatment records, and also obtaining medical opinions concerning whether the Veteran's service-connected disabilities (namely, his PTSD and Type II Diabetes Mellitus) preclude him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison, taking into consideration his level of education, prior work experience, and training. 

The Appeals Management Center (AMC) since has issued a September 2013 Supplemental Statement of the Case (SSOC) continuing to deny a TDIU, so this claim is again before the Board.


A portion of the Veteran's records are in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide claims for benefits.  Because this appeal was processed as part of the Virtual VA system, any future consideration of this appellant's claims should take into consideration the existence of this electronic record.  Indeed, VA is in the process of transitioning to another, even newer, electronic claims processing system - the Veterans Benefits Management System (VBMS) - with the hope that it will provide even faster processing of claims for benefits.

That said, unfortunately, still further development is needed concerning this determinative issue of employability, so the Board is again remanding this derivative TDIU claim to the RO via the AMC.

Aside from this, the Board also sees that in an August 2013 statement the Veteran raised a claim of entitlement to service connection for ischemic heart disease (IHD), which he is alleging is the result of exposure to herbicides (especially the dioxin in Agent Orange) during his service.  But this additional claim has not been specifically adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, since the Board does not presently have jurisdiction to consider this additional claim, it is referring this claim to the RO for appropriate development and consideration.  See 38 C.F.R. 19.9 (2013); Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over an issue not yet adjudicated by the RO).



REMAND

The Board previously remanded this derivative TDIU claim in July 2012, in part, for a VA medical opinion concerning whether the Veteran's service-connected disabilities, PTSD and Type II Diabetes Mellitus, either alone or in combination, prevent him from obtaining and maintaining substantially gainful employment when considering his level of education, prior work experience, and training.

VA examinations for Type II Diabetes Mellitus and PTSD were performed in August 2012.  The VA PTSD examination and opinion are inadequate to decide this claim, however.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (requiring that VA ensure the adequacy of an examination and opinion, else, notify the Veteran why an adequate examination and opinion cannot be provided).  But see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (In a TDIU determination, "VA's duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."); see also Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (holding that, in a multiple-disability TDIU determination, "the need for a combined-effects medical examination report or opinion . . . is to be determined on a case-by-case basis, and depends on the evidence of record" at the time the decision).  Specifically, the August 2012 evaluating VA psychologist used the criteria for total occupational and social impairment for PTSD as the basis for his opinion, see 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411, rather than providing an opinion concerning whether the Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  Requiring a Veteran to prove that he is 100 percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).


Further, the examiner did not take into consideration the Veteran's level of education, prior work experience, or training.  See 38 C.F.R. § 4.18, 4.19.  Thus, the examiner's opinion does not adequately address the relevant considerations for determining entitlement to a TDIU.  See Barr, 21 Vet. App. at 311; Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Additionally, the examiner specifically excluded the Veteran's depression from consideration, despite the fact that that the symptoms associated with his depression have been found to be indistinguishable from those of his service-connected PTSD, both by the February 2010 examiner and by the Board.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  Therefore, the functional and occupational impairment associated with the Veteran's depressive disorder as well as his PTSD must be considered when determining whether he is unemployable and, consequently, entitled to a TDIU.  A supplemental PTSD opinion therefore is needed.  See Barr, 21 Vet. App. at 311; see also Geib, 733 F.3d at 1354; Floore, 26 Vet. App. at 381.

Accordingly, this derivative TDIU claim is again REMANDED for the following additional development and consideration:

1.  The claims file, including a copy of this remand, should be returned to the VA compensation examiner who performed the July 2012 VA PTSD examination for an addendum opinion concerning whether the Veteran's service-connected PTSD prevents him from obtaining and maintaining employment that could be considered substantially gainful versus just marginal in comparison.  The examiner's report should reflect a review of the claims file.

When providing this addendum opinion, the examiner should take into consideration the Veteran's level of education, prior work experience and training, but not his advancing age or disabilities not service connected.

*However, since it has been conceded that the Veteran's PTSD symptoms cannot be disassociated from those of his non-service-connected depressive disorder, the symptoms and impairment associated with the depression (not just the PTSD) must be considered in assessing his occupational limitations attributable to his service-connected disabilities.

The examiner must discuss the underlying basis of the opinion, whether favorable or unfavorable, including specifically consideration of the following:

An October 2005 VA progress note stating that the Veteran is "totally and permanently disable[d] to be permanently employed."

A September 2006 VA examination report noting that the Veteran's PTSD symptoms, "especially his difficulty being around groups of other people and his difficulty concentrating[,] would make it difficult for him to function in an employment setting."  

A February 2010 VA examination report opining that "[d]ue to the Veteran's reported irritability and discomfort with others, as well as his concentration difficulties, he appears to be most suitable for sedentary or physical, part-time employment with 
low-stress/demand, minimal interaction with other staff or customers, and flexible hours to accommodate any motivational difficulties.  The potential for long-term maintenance of such employment is unclear."

If, therefore, the examiner believes the Veteran contrarily is still capable of working in a substantially gainful capacity, then there needs to be explanation of the type of job that is feasible given the limitations imposed by his service-connected disabilities (namely, his PTSD and indistinguishable depression, also his Type II Diabetes Mellitus.

The rationale for all opinions expressed must be discussed, particularly if the opinion conflicts with prior medical statements.  The examiner should reconcile any conflicting opinions concerning the Veteran's employability.

2.  Then readjudicate this TDIU claim in light of this and all other additional evidence.  If this claim continues to be denied, send the Veteran and his representative another supplemental statement of the case (SSOC) and give them opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of this claim.

By this remand, the Board intimates no opinion as to any final outcome warranted concerning this claim.  No action is required of the Veteran until he is notified by VA.  He has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


